COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
BARRY WATRET,                                                No. 08-20-00124-CV
                                                 §
                          Appellant,                            Appeal from the
                                                 §
v.                                                            388th District Court
                                                 §
TERESITA WATRET,                                           of El Paso County, Texas
                                                 §
                          Appellee.                          (TC# 2012DCM04038)
                                                 §


                                         O R D E R

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until November 5, 2020. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ordered that the Hon. Doris Sipes, the Appellant’s attorney, prepare the

Appellant’s Brief and forward the same to this Court on or before November 5, 2020.

       IT IS SO ORDERED this 6th day of October, 2020.


                                            PER CURIAM



Before Alley, C.J., Rodriguez and Palafox, JJ.